Citation Nr: 1505949	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  05-32 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to January 1997.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2005 rating decision, by the Jackson, Mississippi, Regional Office (RO), which denied the Veteran's claim to reopen entitlement to service connection for depression.  The Veteran perfected a timely appeal to that decision.  

In March 2006, the Veteran appeared and offered testimony at a hearing before a Hearing Officer at the RO.  A transcript of that hearing has been associated with the claims folder.  

By a decision, dated in December 2009, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for depression.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2010, the Court vacated the Board decision and remanded the matter to the Board for readjudication and disposition in accordance with the Court's Order.  

In a September 2011 decision, the Board determined that new and material evidence had been received to reopen a claim of entitlement to service connection for depression; the Board remanded the issue on the merits to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development and consideration.  The AMC completed the requested development and issued a Supplemental Statement of the Case (SSOC) in January 2012.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, in March 2014 the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) in this case.  See 38 C.F.R. § 20.901(a) (2013); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002).  This opinion was obtained in July 2014, and the claim now returns to the Board for further adjudication.  

The Board considers the Veteran's claim of service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders evident in the record pursuant to the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran has a personality disorder, which is not recognized as a disability pursuant to VA regulation.  

2.  The preponderance of the competent evidence is against a finding that the Veteran has any current acquired psychiatric disorder, to include depression, that is etiologically related to his period of service.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within the meaning of the law providing for compensation benefits.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2014).  

2.  The criteria for entitlement to service connection for a psychiatric disorder, including depression, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in August 2004 and September 2004 from the RO to the Veteran, which were issued prior to the RO decision in April 2005.  Additional letters were issued in March 2006 and June 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied. 

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Collectively, the examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

In November 2014, the Veteran's attorney requested an additional 60 days in which to submit evidence in support of the appeal.  In December 3, 2014 correspondence, the Board granted a 60-day extension of time informing the Veteran and his attorney that they had 60 days from the date of the letter to submit additional materials.  The 60-day extension period has elapsed and the Veteran and his attorney have not submitted additional materials.  Thus, the Board will proceed with a decision based on the current evidence of record.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment records (STRs) reflect that the Veteran was admitted to a naval alcohol rehabilitation center in February 1995 for residential treatment of alcohol dependence.  The final diagnoses were alcohol dependence with physiological dependence; nicotine dependence; and partner relational problem.  The STRs are completely silent for any complaints, finding or treatment for a psychiatric disorder, including depression.  

The Veteran's initial claim for service connection for depression (VA Form 21-526) was received in December 1998.  Submitted in support of the Veteran's claim were VA outpatient treatment reports, which show that the Veteran was seen in December 1998 with complaints of depression with suicidal ideation.  It was noted that 2 days prior to his visit, the Veteran had thoughts of hurting himself, but he did not have any desire to hurt himself at the time of the examination, nor did he want to hurt other people.  The initial diagnostic impression was depression.  Following an evaluation, the assessment was substance induced mood disorder, and polysubstance dependence.  

Received in August 2004 was another application for service connection for depression.  Submitted in support of the claim was a treatment report dated in June 2004, which shows that the Veteran was seen for evaluation of stress at work; the assessment was depression-PTSD.  

Received in October 2004 was a hospital report from Columbia Parkway Medical Center, which indicates that the Veteran presented for voluntary admission for treatment of depression with recent onset of suicidal thoughts along with treatment of substance abuse, including alcohol and marijuana.  The Veteran reported that he had been suffering with depression for a long period of time, stating that over the course of the past year, he had an approximately 30 pound weight loss.  It was noted that the Veteran had been treated for alcohol abuse in 1994 at a Florida Hospital; he stayed sober for six months and then started drinking again when he was overseas.  He was continued on observation status for 24 hours; upon evaluation the following day, the Veteran denied feeling suicidal.  The discharge diagnosis was major depression, single episode, with psychotic features, and substance abuse and dependency.  

Received in March 2005 were documents from the Social Security Administration (SSA).  Among the records received was a disability determination, dated in March 2005, wherein it was determined that the Veteran became disabled, effective March 15, 2004; the Veteran's disability was attributed to anxiety related disorders, and affective/mood disorders.  Also received were VA treatment reports, dated from May 2004 to August 2004, reflecting ongoing treatment for depression and substance abuse.  Also found among the records in support of the SSA decision was the result of a private psychological disability examination conducted in September 2004.  The examiner noted that the Veteran was hospitalized in the Navy at an alcohol rehabilitation center.  He also noted that the Veteran was hospitalized at a VA hospital in July 2004 for treatment of depression and PTSD; he was having suicidal thoughts at that time.  He has also been receiving follow up treatment on an outpatient basis.  The pertinent diagnoses were major depressive disorder, with psychotic features; PTSD; and alcoholism, in apparent remission.  

Received in August 2007 were treatment reports from West Union clinic, dated from January 2007 to July 2007, which reflect ongoing treatment for anxiety disorder.  

Received in November 2008 were VA progress notes dated from September 2005 to November 2008.  These records show that the Veteran received follow up evaluation and treatment for a psychiatric disorder, variously diagnosed as depression, mood disorder, depressive disorder, and adjustment disorder with depressed mood.  These records also reflect treatment for substance abuse.  

Of record is a medical statement from Dr. Christopher L. Park, DO, dated in April 2011, indicating that the Veteran was being seen for a follow up evaluation of his depression.  Dr. Park stated that the Veteran had depression that began during his military service.  He was in the Navy for approximately 7 years, and he continues to have flashbacks.  He noted that the Veteran was diagnosed with depression during his military service, but he was not treated initially; he was subsequently diagnosed with schizophrenia.  Dr. Park noted that the Veteran's mood is stable with medications.  He was reportedly taking medication for anxiety.  It was noted that the Veteran was hospitalized numerous times for schizophrenia.  Following a mental status examination, the examiner reported the following diagnoses: schizophrenia (primary); anxiety; PTSD; and depression.  Dr. Park stated that he felt that the Veteran's depression and PTSD were likely related to his time in military service.  

Received in November 2011 were VA progress notes dated from February 2009 to September 2011.  These records show that the Veteran received ongoing clinical attention and treatment for a psychiatric disorder variously diagnosed as mood disorder, bipolar disorder, depression and PTSD.  A mental health note, dated in February 2009, indicated that the Veteran was being seen for supportive counseling and he was being treated for depression.  The assessment was depression, other.  A psychiatry attending note, dated in July 2010, reflects an assessment of bipolar depression and PTSD.  

The Veteran was afforded a VA examination in November 2011.  At that time, it was noted that he had a long and pervasive history of alcohol and marijuana and distant cocaine use.  The Veteran reported being clean for 2 years.  He denied any current alcohol use.  The Veteran reported being "jumped on" while in the Navy during which his jaw was broken.  The examiner reported that the Veteran had the following diagnoses:  malingering; polysubstance dependence, reportedly in remission; and cluster B personality style.  The examiner stated that the personality disorder is the Veteran's primary diagnosis.  The examiner noted that the issues of violence, anger, entitlement and grandiosity are related to the Cluster B personality dysfunction.  The examiner stated that the Veteran was very resistant to this encounter and as documented in the last note, he stated "if I didn't feel it would cause problems for me, I would kill you."  It was reported that VA police and security were contacted to escort the Veteran off the unit.  Overall, his hospital course was significant for the demonstration of his anti-social traits throughout the course.  Of note, he returned to the ER immediately upon discharge demanding attention to his right leg.  The examiner noted that the Veteran's MMPI2 profile was most suggestive of malingering, with all possible indicators associated with lying and exaggeration at their highest possible levels.  The examiner stated that, in his view, the Veteran's difficulties are most suggestive of pervasive cluster B personality dysfunction, exacerbated by substance abuse.  His mood symptoms are consistent with the emotional dysregulation found in borderline personality individuals, with the entitlement and grandiosity of a Narcissist, and the aggression and violence of an antisocial.  The examiner stated that he found the Veteran to be an unreliable reporter and did not see evidence that his naval service caused or aggravated an existing condition.  In fact, the antisocial behavior he has consistently demonstrated may have brought about the reported in-service attack during which his jaw was allegedly broken.  

In March 2014, the Veteran's claims folders were referred to a medical specialist for review and to provide an opinion regarding the etiology of the claimed psychiatric disorder.  A VHA opinion was received in July 2014.  The specialist conducted a review of the claims folder and concluded that he was in agreement with the November 2011 VA examiner in that the Veteran's principal problems appear to be longstanding substance abuse, now in remission, and a mixed personality disorder.  The specialist stated that he did not find any significant evidence for the view that those conditions were caused by or aggravated by the Veteran's naval service.  The specialist concluded that it is not at least as likely as not that the Veteran has an acquired psychiatric disorder, to include depression, PTSD or schizophrenia, due to active service or any incident therein.  

With regard to the medical opinion from Dr. Park, the VHA specialist stated that he did not believe that there is any significant evidence that the Veteran is suffering from schizophrenia.  He noted that the only mention of psychotic symptoms would appear to be in connection with a possible mood disorder, itself likely related to substance abuse.  The specialist also stated that he did not find it persuasive that the Veteran experiences disabling anxiety sufficient to constitute an anxiety disorder nor is there a long-standing record of symptoms consistent with PTSD.  The specialist stated that he agreed with the September 2004 evaluation which determined that the Veteran "had many features of DSM-IV-TR criteria for PTSD; however, he lacked full criteria C at the examination.  Thus, his war-time experiences do not conclusively support those required for a diagnosis of PTSD at this examination."  The specialist added that there is only occasional and inconsistent mention of symptoms that appear to have any connection to the Veteran's wartime experience.  He stated that, while it seems debatable that the Veteran's presentation at times with depressed and dysphoric affect could constitute a diagnosis of depression, it seemed clear that there could only be justification for such a designation in recent years, quite remote from the Veteran's time in the service.  

III.  Legal Analysis.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and psychoses become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Congenital or developmental defects, refractory error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include depression, is not warranted.  Although the record reflects past diagnoses of psychiatric disorders, including depression, bipolar disorder, PTSD and mood disorder, these findings are not currently supported by the record.  Following a review of the claims folder and evaluation of the Veteran, the November 2011 VA examiner reported a finding of malingering; polysubstance dependence, reportedly in remission; and cluster B personality style.  In addition, the examiner stated that he did not see evidence that the Veteran's naval service caused or aggravated an existing condition.  In July 2014, the VHA specialist stated that he was in general agreement with the VA examiner in that the Veteran's principal problems are a long-standing substance abuse, now in remission, and a mixed personality disorder.  The specialist noted that he did not find any significant evidence for the view that the above conditions were caused by or aggravated by Veteran's naval service.  

The Board notes that alcohol dependence or disabilities caused by alcohol use are generally not disabilities for which service connection is available.  The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a Veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that a primary abuse disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id.  

The Allen Court further held that § 1110 does, however, allow for substance abuse disability under one circumstance--when the disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id., at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id. 1377-78.  

In other words, the Allen Court determined that the language of § 1110 reflects a Congressional intent that the cause of the alcohol-related disability determine whether the alcohol-related disability may be compensated under the statute, and that there are two mutually exclusive categories of causation:  either the substance-related disability is due to voluntary abuse of a substance and therefore noncompensable or it is due to a service-connected condition in which case the abuse is involuntary and the disability is compensable.  Id. at 1376-77. 

Specifically, with respect to polysubstance dependence, the record is clear that the Veteran abused alcohol and drugs from an early age, well before service.  In a treatment note dated in September 2004, the Veteran reported that he experimented with cannabis and he drank alcohol in high school.  He did report that he developed substance abuse in service.  And, the record indicates that the Veteran was hospitalized in service for substance abuse and the post-service treatment reports reflect findings of substance induced mood disorder.  However, as his substance dependence has not been found to be secondary to a service-connected disability, service connection for such disorder, as a primary disability, is not allowed.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse).  

Among the diagnoses entered in this case is that of cluster B personality disorder.  Significantly, following the examination in November 2011, the VA examiner stated the Veteran's difficulties are most suggestive of pervasive cluster B personality dysfunction, exacerbated by substance abuse.  His mood symptoms are consistent with the emotional dysregulation found in borderline personality individuals, with the entitlement and grandiosity of a Narcissist, and the aggression and violence of an antisocial.  The examiner stated that he found the Veteran to be an unreliable reporter and did not see evidence that his Naval service caused or aggravated an existing condition.  Nonetheless, there is no entitlement under the law to service-connect this disorder.  By regulation, personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.130 (2013); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (4th ed.).  

A claim for service connection for a personality disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  The validity of the exclusion in 38 C.F.R. § 3.303(c) of congenital and development defects from the definition of disease or injury has been upheld.  Winn, 8 Vet. App. at 510.  

In regards to the requisite current diagnosis, the Board notes that the post-service treatment records reflect that the Veteran had received treatment for chronic depression, PTSD and substance induced mood disorder.  However, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  Indeed, the record reflects various psychiatric diagnoses such as schizophrenia, chronic depression and anxiety.  The record does not, however, reflect that any of these diagnoses were made in service.  Further, competent medical evidence of record establishes that these psychiatric disorders, however diagnosed, did not have onset during service, or within one year thereof, and are not otherwise causally related to service.  

In reaching this conclusion, the Board relies heavily upon the July 2014 VHA medical opinion, which is that it is not at least as likely as not that the Veteran has an acquired psychiatric disorder, to include depression, PTSD or schizophrenia, due to active service or any incident therein.  As noted above, in July 2014, the VHA specialist expressed his agreement with the November 2011 VA examiner that the Veteran's principal problems appear to be longstanding substance abuse, now in remission, and a mixed personality disorder.  The examiner stated that he did not find any significant evidence for the view that those conditions were caused by or aggravated by the Veteran's naval service.  The examiner concluded that it is not at least as likely as not that the Veteran has an acquired psychiatric disorder, to include depression, PTSD or schizophrenia, due to active service or any incident therein.  The Board considers this opinion highly probative because the physician reviewed the claims file in its entirety, provided a fully articulated opinion that included a synopsis of the pertinent medical findings, and supported his conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also notes that VA examiner essentially reached the same conclusion following the examination and record review in November 2011.  Moreover, as with the July 2014 VHA opinion, the November 2011 VA examiner did not diagnose the Veteran with schizophrenia, depression, PTSD, or mood disorder.  There is no competent evidence indicating that the Veteran's polysubstance dependence is due to a psychiatric disorder.  Thus, service connection cannot be granted.  In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that he has a current psychiatric diagnosis aside from the personality disorder that has already been addressed.  

The Board has considered the private treatment report in April 2011, which noted diagnoses of schizophrenia, depression and PTSD, and the physician suggested that they may be related to service.  To the extent that this evidence suggests that the Veteran has a psychiatric disorder which is related to service, the Board finds that the VHA opinion is more probative and outweighs the report.  First, there is no indication that the physician reviewed the Veteran's claims folder, to include his service treatment records (STRs), or other medical opinions in the claims folder.  Also, this vague statement, without more, is not a 'fully articulated opinion' and does not provide the degree of certainty required for medical nexus evidence.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, it is unclear whether that physician was fully informed of the pertinent factual premises (i.e., the medical history) of the case.  Finally, the statement was not supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, that evidence is considered far less persuasive than the July 2014 VHA medical opinion, which was fully articulated, based upon a comprehensive review of the record, and supported with a detailed rationale.  

The Board acknowledges that the Veteran is competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  However, to the extent that he relates his current mental health problems to service, his assertions are not probative.  As a lay person, he has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between current psychiatric problems and his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Moreover, the Board does not find the Veteran credible.  It is noteworthy that, in September 2011, the VA examiner stated that he found the Veteran to be an unreliable reporter and do not see evidence that his Naval service caused or aggravated an existing condition.  Moreover, even if the Veteran's statements were competent, they are outweighed by the more probative medical findings and opinion of the VHA specialist, which was based on medical expertise and experience, review of the pertinent medical evidence, and supported with a detailed clinical rationale.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b) , the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a chronic psychiatric disability, including depression, is not warranted.  

Therefore, the Board concludes that the persuasive evidence of record establishes that the Veteran does not have an acquired psychiatric disorder, but, rather, has a diagnosed personality disorder.  As noted above, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In other words, personality disorder is not considered a disability for VA purposes, and, thus, does not provide a predicate for an award of service connection.  

As indicated above, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  

For all the foregoing reasons, the Board finds that the claim for service connection for acquired psychiatric disability, including depression, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against a finding that the Veteran has an acquired psychiatric disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including depression, is denied.  



____________________________________________
M.W. Kreindler
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


